Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S REASON FOR ALLOWANCE 
I. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: Claim 1: “…mobile tablet computer, comprising: a sensor section operable to detect positional input by a human operator and output a positional data to an interface; a display, arranged so that the sensor section and the display form a stack, operable to receive, through a display interface, a video signal and display the video signal; and an internal processor, coupled to a memory storing programs for running an operating system (OS) and executing software loaded to the memory, the internal processor being operable to: (i) responsive to a detected first link status indicating the interface is connected to an external computer, control the mobile tablet computer, as a human interface device of the external computer, to input the positional data via the interface to the external computer; and (ii) responsive to a detected second link status indicating the interface is not connected to the external computer, control the mobile tablet computer, as a host computer, based on the position data.”  
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
February 25, 2021